per curiam:
Nuevamente, nos vemos obligados a ejercer nuestra función disciplinaria para suspender a un miem-bro de la profesión jurídica por incumplir con los requeri-mientos de este Tribunal realizados en un procedimiento disciplinario iniciado en su contra. Por los fundamentos que exponemos a continuación, suspendemos inmediata e indefinidamente a la Leda. Sharlene Ballesteros La Salle del ejercicio de la abogacía y la notaría.
I
La licenciada Ballesteros La Salle fue admitida al ejer-cicio de la abogacía el 20 de agosto de 2007. El 29 de julio de 2009 juramentó como notaría.
El 19 de septiembre de 2011, la Sra. Petrona Agosto Adorno (quejosa) presentó una queja ante este Tribunal contra la licenciada Ballesteros La Salle. Adujo que en el 2010 contrató los servicios profesionales de la licenciada para tramitar un caso en el Departamento de la Vivienda. Según relata la quejosa, cuando el caso estaba en una etapa avanzada, la letrada desapareció y no ha podido ser *224contactada para disponer del caso. Aseguró que se comu-nicó con el Departamento de la Vivienda y allí le indicaron que su caso llevaba un año paralizado porque la abogada no había podido ser contactada.
Como parte de las gestiones realizadas para conse-guirla, la quejosa hizo llamadas telefónicas y envió correos electrónicos, así como cartas certificadas. También alegó que visitó la oficina de la abogada y estaba cerrada. Según describe en la queja, la señora Agosto Adorno en una oca-sión logró que la licenciada Ballesteros La Salle contestara el teléfono, pero al escucharla colgó. Luego, la licenciada le devolvió la llamada y le indicó que ya había enviado el título de propiedad a la licenciada de la otra parte para que fuera donde ella a buscarlo. Desde entonces, argüyó que han sido infructuosos todos sus esfuerzos para conseguirla.
Asimismo, la quejosa expresó que por no poder comuni-carse con la letrada, en enero de 2012 venció el término para revisar una sentencia y no pudo presentar la apelación. Transcurrido más de dos años desde que con-trató los servicios de la licenciada Ballesteros La Salle, la quejosa suplica que se le devuelva el expediente del caso.
Por esta razón, la señora Agosto Adorno presentó una queja ante este Tribunal. El 30 de septiembre de 2011 le notificamos la queja a la licenciada Ballesteros La Salle a la dirección que aparece en el Registro Único de Abogados que mantiene la Secretaría de este Tribunal y le concedió un término de diez días para que compareciera con sus comentarios a la queja. Esa correspondencia fue devuelta por el correo como “unclaimed”. Luego, el 7 de diciembre de 2011 le enviamos una segunda notificación, la cual fue recibida. No obstante, la licenciada no compareció.
Ante la falta de una respuesta, el 25 de octubre de 2012 emitimos una Resolución para concederle un término final de cinco días para que compareciera ante este Tribunal y contestara la queja presentada en su contra. Se le aperci-bió que su incumplimiento podría conllevar sanciones dis-*225ciplinarias severas, incluyendo la suspensión del ejercicio de la profesión. Esa Resolución se notificó personalmente por la Oficina del Alguacil de este Tribunal. Aún hoy, la letrada no ha comparecido.
II
 Los principios deontológicos que rigen la profesión de la abogacía expresan claramente que todo abogado tiene el deber de responder oportunamente a los requerimientos de este Tribunal. In re Irizarry Colón, 189 DPR 913 (2013); In re Feliciano Jiménez, 176 DPR 234 (2009). Véase, además, Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, respecto a la exigencia de respeto hacia los tribunales. Ello tiene particular importancia cuando se trata de un proceso disciplinario que puede poner en entredicho su conducta profesional. In re Morales Rodríguez, 179 DPR 766 (2010).
Es inaceptable que los miembros de esta profesión tomen livianamente esa responsabilidad. En consecuencia, cuando un abogado incumple con el deber de responder a nuestros requerimientos e ignora los apercibimientos de sanciones disciplinarias, procede la suspensión inmediata e indefinida del ejercicio de la profesión. In re Reyes, Rovira, 139 DPR 42 (1995). Aun así, constantemente, nos vemos forzados a suspender miembros de la profesión ante actitudes de indiferencia y menosprecio a nuestros señalamientos. In re Rivera Rosado, 180 DPR 698 (2011).
Asimismo, nos hemos visto obligados a reiterar que in-cumplir con los requerimientos de este Tribunal es, en sí mismo, una violación a los cánones del Código de Ética Profesional. In re Fiel Martínez, 180 DPR 426 (2010).
*226III
Indudablemente, el incumplimiento y la inobservancia de los requerimientos de este Tribunal es una conducta intolerable e indigna de los miembros de la profesión. En esta ocasión, nos enfrentamos a una licenciada que no cumple con nuestros requerimientos. Esto, ni siquiera bajo el apercibimiento de que esto podría conllevar sanciones tan severas como la suspensión del ejercicio de la profesión. En particular, la licenciada Ballesteros La Salle no ha respondido a ninguna de nuestras notificaciones que le permitirían contestar la queja presentada en su contra. Particularmente, no ha contestado nuestra Resolución emitida el 25 de octubre de 2012, la cual fue notificada personalmente, y en la que le concedimos un término final de cinco días para contestar la queja y comparecer ante este Tribunal. Según expresamos, el incumplimiento con nuestras órdenes conlleva la suspensión indefinida del ejercicio de la abogacía, así como la posible imposición de otras sanciones disciplinarias. Aun así, al día de hoy, casi un año y medio después de notificada nuestra Resolución que concedía un término final de cinco días, la licenciada no ha cumplido.
En vista de lo anterior, se suspende inmediata e indefi-nidamente a la Leda. Sharlene Ballesteros La Salle del ejercicio de la abogacía y la notaría. Además, se ordena el archivo de la Queja Núm. AB-2013-67 hasta que la letrada solicite su reinstalación. La licenciada deberá notificar a sus clientes que por motivo de la suspensión no puede con-tinuar con su representación legal y les devolverá los expe-dientes de cualquier caso pendiente y los honorarios recibi-dos por trabajos no realizados. De igual forma, deberá informar su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga al-gún caso pendiente. Estas gestiones habrán de certificarse *227a este Tribunal el término de treinta días a partir de la notificación de esta opinión y sentencia. Además, el Algua-cil de este Tribunal procederá a incautar la obra notarial de la licenciada Ballesteros La Salle y su sello notarial y los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará Sentencia de conformidad.